Citation Nr: 0016180	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had more than 23 years of active service at the 
time of his retirement in February 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied a total rating 
for compensation purposes based on individual 
unemployability.


REMAND

A review of the records shows that the veteran underwent a VA 
psychological evaluation in October 1994 and that post-
traumatic stress disorder (PTSD) was found.  The 
representative in the written argument of August 1999 
essentially requests service connection for this disorder.  
This claim has not been adjudicated by the RO and it is 
"inextricably intertwined" to the claim being considered in 
this appeal.  Under the circumstances, these claims should be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

Where the veteran submits a well-grounded claim for a total 
rating based on individual unemployability, the Board may not 
reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court specifically stated that, where VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disabilities, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia, supra at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.327, 4.16(a) 
(1998); Beaty, supra at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

In light of the existing medical records and allegations of 
the veteran, the VA duty to assist him in the development of 
his claims includes providing him with a thorough and 
contemporaneous examination that takes into account his prior 
medical evaluations and treatment.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  It is the judgment of the Board that 
the veteran should also undergo a VA social and industrial 
survey to assist in determining the effects of his service-
connected disabilities on his ability to work and to 
determine the type of work, if any, that the veteran can now 
perform.

The record shows that the veteran receives treatment at VA 
and service department medical facilities.  Reports of his 
ongoing treatment should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
submit information with regard to any 
inservice stressor or stressors to 
support his claim for service connection 
for PTSD.

2.  The RO should, after any appropriate 
development such as stressor development 
and further examination, adjudicate the 
claim for service connection for PTSD.

3.  The veteran should be scheduled for a 
VA social and industrial survey, focusing 
on the effects of his service-connected 
disabilities on his ability to work.  The 
examiner should offer an opinion on what 
effect the veteran's service-connected 
disabilities have on his ability to work, 
and if he can work, the type of jobs that 
he could perform.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his service-connected 
disabilities.  The examiner should be 
asked whether pain associated with any 
service-connected disability 
significantly limits functional ability 
and to provide an opinion as to the 
severity of the service-connected 
disabilities that includes consideration 
of functional impairment.  The examiner 
should offer an opinion on what effect 
the veteran's service-connected 
disabilities have on his ability to work.  
In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
him or her and reviewed prior to the 
examination.

5.  After the above development, the RO 
should adjudicate the claim for service 
connection for PTSD and review the claim 
for a total rating for compensation 
purposes based on individual 
unemployability.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be provided an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board and notified that a substantive 
appeal must be filed within 60 days with 
respect to any new issue in order to have 
that matter reviewed with this appeal.  
38 C.F.R. § 20.302(c) (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




